—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 24, 2001, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced to 3 to 9 years in prison. We are unpersuaded by defendant’s contention that the sentence imposed was harsh or excessive. Given defendant’s criminal background, which was amassed over a short period of time, and that the sentence was consistent with the plea agreement, we find no reason to disturb the sentence imposed by County Court (see People v McCray, 243 AD2d 953; People v Roberts, 186 AD2d 842).
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.